DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-18 of copending Application No. 17287795 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims 1, 2, 5, and 6 are merely different combinations and permutations of the limitations of the claims of '795,
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10-13, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  For the purpose of examination, the “such as” will be interpreted to be not limiting with only a thermoplastic material being needed.  Correction is required.
Claim 12 depends upon claim 11 and thus incorporates its indefiniteness.
Claims 2 and 16 requires that “retaining product quality” after 25 hot washes and dryer cycles after being transferred to a garment.  The testing standard is not well defined (e.g. a 5 second wash and dry to wet and air dry is very different from a 60 minute cycle with sand in the drum.  The garment that is used would matter, etc) and the quality that is present at the end is a subjective quality standard.  They are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the prior art heat transfers will be interpreted to be sufficiently good quality after at least 25 washes to read upon this.  Correction is required.
Claims 6 and 19 are unclear if it is requiring that the garment be stretched to a level of somewhere between 2 and 75% before having defects appear, or if it is requiring stretching the garment all the way from 2% up to a 75% elongation without having substantial defects appear.  Additionally, The term “substantially” in claim 18 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For the purposes of examination, the prior art heat transfers will be interpreted to not be producing such substantial effects when stretched by 2%.  Correction is required.
Claim 11 recites the limitation "the release layer" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  While claim 1 recites a “release liner layer”, it does not recite a “release layer”.  The confusion of this is increased sine claim 11 requires this “release layer” be the only protective layer, but claim 1 requires a protective layer separate from that layer, but in contact with it.  As a result the metes and bounds are unclear.  The layers in the prior art will be interpreted together to read upon this “liner layer” for the purposes of examination..

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 1, from which claim 10 depends already requires the polymeric coating (protective layer) is on the release layer of the carrier paper.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over af Strom (US 20090176039) in view of Williams (US 20070172610).
Claims 1 and 12: Af Stom teaches printed heat (iron-on and using hot melt adhesives) transfers (abstract) for application to soft goods, such as T-Shirts [0095].  The transfer comprises, as shown in figures 1-3, providing a liner 4 with an adhesive layer 3 on it [0069-0070]. The adhesive can be a hot melt adhesive [0006].  Onto one side of the hot melt adhesive layer, an image layer 5 is printed [0073].  Af Strom teaches coating the printed film with a protective coating layer to improve washability [0078]. The printed hot melt adhesive film is further attached to a carrier layer 6 by placing it against the print side and removing the liner [0074-0075].  Af Strom teaches that the carrier layer 6 has a release layer (removable adhesive transfer layer) in contact with the image [0074] and further teaches that release films where a carrier layer has a release layer in contact with the image can be made from paper or plastic (polymer) [0026].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the carrier layer 6 from either a paper or polymer substrate coated in a transfer layer because it was taught to be a known useful material for the carrier layers used for transfer layers in this art and doing so would produce no more than predictable results (claim 10).  
A f Strom does not teach including plural layers in the hot melt adhesive film having different softening points,  However, Williams teaches making the hot melt adhesive structure from a multilayered construction, with a first layer (web layer) a second layer (adhesion layer) (abstract).  The first layer is an image receiving layer [0002] and is of a higher melting point material (thermoplastic, such as a polyolefin)[0030], while the second layer is of a lower melting point material in order to act as an adhesive layer so that it melts when the web layer does not, so it has a lower melting point and softening points, with exemplified temperatures below 110oC, such as a softening point of 100oC.  It teaches the softening point is a metric for the quality of the layers [0034-0050].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use such a two layer construction as taught by Williams as the hot melt adhesive structure of af Strom, having an adhesive layer with a lower melt point below 110oC and a image receiving web layer with a softening temperature that is higher, since it was known to the art to do so and would produce no more than predictable results, which would include allowing the heat sealing to occur at temperatures lower than if the web softening temperature was used for that purpose (claims 12, 4, 15, and 18).
Regarding the softening point temperature of the first layer being above 110oC, that is the direction indicated by Williams (higher temperatures).  It teaches polyolefins melt at narrow temperature ranges (softening point near melting point) between 70-190oC [0046-0047] and since the melting and softening points are measures of the quality of the layer they are result effective variables for quality.
It would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of softening point for the first layer of “greater than 110oC” through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 14).
Regarding the requirement that the image receptive layer be toner/ink receptive, Williams teaches the image receptive layer can accept images from inkjet printers (which use ink) as well as laser printers (which use toner)[0022].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to have the image receptive layer be ink and toner receptive, since the prior art teaches doing so and that it would be desirable to do so in order to image from more sources. (claims 1, 3, 13, 17).
Claims 5: af Strom further teaches that its transfers will be useful for machine washable and heat pressed garments [073,0077].  As discussed in the 112 rejection above, this heat transfer is interpreted to read upon the specifically required quality.
Claims 5, 6, and 19: af Strom further teaches making the heat transfer elastic, so it can be stretched and elongated [0043].  The greater it can be elastically stretched, the more durable the transfer will be (since it wont be damaged by stretching).
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “at least 2%” or somewhere between “2-75%” elastic elongation without damage (as stated in the 112 rejection above) through process optimization, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 7: the layer is capable of being modified in other processes subsequently applied.
Claims 8, 9, 20, and 21: Af Strom teaches that opacity in the laminate is desired (white instead of transparent) [0088], but it does not specifically teach including pigments to the adhesion film to improve its opacity.  However, Williams teaches that pigments can be added to the adhesive film to produce the desired tint or color [0061] and further teaches using TiO2 as the (white) pigment to be included in the layers to improve the opacity of the layer [0086-0087] in order to improve the contrast, and so the appearance and readability of the printed layer [0080].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to include TiO2 as a component to improve the opacity of the adhesive film in order to produce the taught benefits of improved contrast, appearance, and readability that is taught to result from including it, and doing so would produce no more than predictable results.
Claim 11: the release layer can be interpreted to be the only form of protective layer

Conclusion
No current claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/            Primary Examiner, Art Unit 1712